Conviction for murder, punishment death.
Appellant pleaded guilty. The state introduced testimony sufficiently showing that he stabbed and killed his wife. The proceedings surrounding the reception and entry of the plea of guilty appear to have been in conformity with law. There is but one bill of exceptions, which complains of the fact that while appellant was testifying in his own behalf he was asked if he had not been indicted for murder in 1922. There is nothing in the objection. One who takes the witness stand in his own behalf becomes thereby subject to every attack upon his credibility to which any other witness may be subjected. Proof that one has been indicted or legally charged with a felony is held by us to be a proper attack upon the credibility of a witness. *Page 625 
Appellant complains in his brief and his oral argument of the fact that the District Attorney did not keep an agreement claimed to have been made with appellant to the effect that if he would plead guilty the state's attorney would not insist upon the death penalty. There is no sufficient showing in the record of any such agreement. There was no testimony before the trial court supporting such a proposition. There is no bill of exceptions complaining of anything which would sustain this contention.
We are not in accord with appellant's contention that the evidence does not justify the verdict and judgment. Following quarrels and contentions with his wife on the day of the killing, it appears that appellant came back to his home after a short absence, and in the presence of other people told his wife that he was going to kill her, and told other people present if they interfered he would kill them. There is some testimony to the effect that he was under the influence of liquor. He stabbed his wife in the left breast, the knife entering the heart. In view of the infliction of the extreme penalty of the law, we have examined each question raised, but are of the opinion that no error appears in any of them.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.